 


117 HR 2055 IH: Transparency in Government Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 2055 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2021 
Mr. Quigley (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on House Administration, the Judiciary, Ethics, Financial Services, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Ethics in Government Act of 1978, the Rules of the House of Representatives, the Lobbying Disclosure Act of 1995, the Legislative Reorganization Act of 1946, the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009, the Internal Revenue Code of 1986, the Foreign Agents Registration Act of 1938, the Financial Stability Act of 2010, and the Federal Funding Accountability and Transparency Act of 2006 to improve access to information in the legislative and executive branches of the Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Government Act of 2021. 2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Improving Access to Information about Members of Congress and Congressional Offices 
Sec. 101. Greater disclosure and electronic filing of personal financial information. 
Sec. 102. Greater disclosure of travel reports. 
Sec. 103. Greater disclosure of gift reports. 
Sec. 104. Greater disclosure of earmarks. 
Sec. 105. GAO study and report on effects of written requests by Members of Congress for funding of projects. 
Title II—Enhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
Subtitle A—Access to Legislation, Votes, and Related Information 
Sec. 201. Increased transparency of committee work. 
Sec. 202. Increased transparency of recorded votes. 
Sec. 203. Electronic format. 
Sec. 204. Congressional Data Task Force. 
Sec. 205. Use of data standards by congressional support offices. 
Sec. 206. Inclusion of digital version of funding tables in reports accompanying appropriations bills. 
Sec. 207. Select Committee on the Modernization of Congress. 
Sec. 208. Expanded information in House staff directory. 
Sec. 209. Publication of United States Capitol Police arrest information. 
Subtitle B—Access to Congressionally Mandated Reports 
Sec. 211. Short title. 
Sec. 212. Definitions. 
Sec. 213. Establishment of online portal for congressionally mandated reports. 
Sec. 214. Federal agency responsibilities. 
Sec. 215. Changing or removing reports. 
Sec. 216. Relationship to the Freedom of Information Act. 
Sec. 217. Implementation. 
Sec. 218. Determination of budgetary effects. 
Title III—Expanding Access to Congressional Research Service Reports on Library of Congress Website 
Sec. 301. Inclusion of reports from archive. 
Sec. 302. Availability of reports in structured format. 
Sec. 303. Report on making other materials available. 
Sec. 304. Effective date. 
Title IV—Lobbying Disclosure 
Sec. 401. Short title. 
Sec. 402. Modifications to enforcement. 
Sec. 403. Definition of lobbyist. 
Sec. 404. Expedited online registration of lobbyists; expansion of registrants. 
Sec. 405. Disclosure of political contributions. 
Sec. 406. Identification numbers for lobbyists. 
Sec. 407. Ethics training for lobbyists. 
Sec. 408. Estimates based on tax reporting system. 
Sec. 409. Effective date. 
Title V—Transparency in Federal Contracting 
Sec. 501. Improving application programming interface and website data elements. 
Sec. 502. Improving data quality. 
Sec. 503. Requirements relating to reporting of award data. 
Sec. 504. Recipient performance transparency. 
Sec. 505. Improvement of Federal Awardee Performance and Integrity Information System Database. 
Sec. 506. Federal contractor compliance. 
Sec. 507. Improving access to information disclosed on lobbying activities. 
Sec. 508. Inclusion of narratives on USAspending.gov. 
Title VI—Executive Branch Transparency 
Subtitle A—Public Availability of Information 
Sec. 601. Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications. 
Sec. 602. Improving access to influential executive branch official’s visitor access records. 
Sec. 603. Public availability of budget justifications and appropriation requests. 
Sec. 604. Improving rulemaking disclosure for the Office of Information and Regulatory Affairs. 
Sec. 605. Improving registration information from agents of foreign principals. 
Sec. 606. Agency defined. 
Sec. 607. Government-wide entity identifier. 
Sec. 608. Grants transparency requirements. 
Subtitle B—Publication of Opinions of Office of Legal Counsel 
Sec. 611. Short title. 
Sec. 612. Schedule of publication for final OLC opinions. 
Sec. 613. Exceptions and limitation on public availability of final OLC opinions. 
Sec. 614. Method of publication. 
Sec. 615. Index of opinions. 
Sec. 616. Private right of action. 
Sec. 617. Severability. 
Sec. 618. Definitions. 
Subtitle C—Contempt of Congress Procedures and Enforcement 
Sec. 621. Availability of civil action to enforce House of Representatives subpoenas. 
Sec. 622. Alternate procedures for enforcement of criminal contempt of Congress. 
Sec. 623. Increase in penalty for contempt of Congress. 
Sec. 624. Authority of United States Capitol Police to enforce citations. 
Sec. 625. Collection of penalties imposed by the House of Representatives on persons cited for contempt of House. 
Sec. 626. No effect of expiration of Congress on pending actions. 
Title VII—Strengthening the Freedom of Information Act 
Sec. 701. Agency defined. 
Sec. 702. Digital access to completed responses to the Freedom of Information Act. 
Sec. 703. FOIAonline for agencies. 
Sec. 704. Freedom of Information Act amendments. 
Title VIII—Improving Transparency Within the Judicial System 
Sec. 801. Televising Supreme Court proceedings. 
Sec. 802. Audio recording of Supreme Court proceedings. 
Sec. 803. Availability on the Internet of financial disclosure reports of judicial officers. 
Sec. 804. GAO audit of PACER. 
Sec. 805. Electronic court records reform. 
Title IX—Enforcement 
Sec. 901. Audits by the Government Accountability Office. 
Title X—Miscellaneous 
Sec. 1001. Transfer of certain records to Archivist of United States. 
Sec. 1002. Data standards. 
IImproving Access to Information about Members of Congress and Congressional Offices 
101.Greater disclosure and electronic filing of personal financial information 
(a)Additional financial disclosure requirements 
(1)Section 102(a)(1)(B) of the Ethics in Government Act of 1978 (5 U.S.C. App. 102(a)(1)(B)) is amended in clause (iv) by striking $15,000 and inserting $25,000 and by striking clauses (v) through (ix) and inserting the following new clauses:  (v)greater than $25,000 but not more than $100,000, rounded to the nearest $10,000, 
(vi)greater than $100,000 but not more than $1,000,000, rounded to the nearest $100,000, or (vii)greater than $1,000,000, rounded to the nearest $1,000,000.. 
(2)Section 102(d)(1) of such Act (5 U.S.C. App. 102(d)(1)) is amended by striking (3), (4), (5), and (8) and inserting (5) and (8). (3)Section 102(d) of such Act (5 U.S.C. App. 102(d)) is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph: 
 
(2)The categories for reporting the amount or value of the items covered in paragraphs (3) or (4) of subsection (a) are as follows: (A)Not more than $15,000. 
(B)Greater than $15,000 but not more than $25,000. (C)Greater than $25,000 but not more than $100,000, rounded to the nearest $10,000. 
(D)Greater than $100,000 but not more than $1,000,000, rounded to the nearest $100,000. (E)Greater than $1,000,000, rounded to the nearest $1,000,000.. 
(b)More frequent disclosure of financial transactions involving large sums of money 
(1)Section 101 of such Act (5 U.S.C. App. 101) is amended by adding at the end the following new subsection:  (j)In addition to any other report required to be filed by a Member of Congress or officer or employee of the Congress, each such individual is required to file a quarterly report on April 30, July 30, October 30, and January 30 of each year covering the preceding calendar quarter if that individual (or the spouse or any dependent child of that individual) purchased, sold, or exchanged any property described in subsection (a)(5) valued at not less than $250,000 during that calendar quarter. For any such transaction of not less than $250,000, such report shall contain all of the information required under subsection (a)(5).. 
(2) 
(A)Clause 1 of rule XXVI of the Rules of the House of Representatives is amended by inserting (a) after 1. and by adding at the end the following new paragraphs:   (b)If any report is filed with the Clerk for a calendar quarter pursuant to section 101(i) of the Ethics in Government Act of 1978, the Clerk shall compile all such reports sent to the Clerk by Members and have them printed as a House document, which shall be made available to the public, as soon as practicable. 
(c)Each individual required to file a report with the Clerk under title I under the Ethics in Government Act of 1978 shall file and maintain such report in electronic form.. (B)Comparable language to be added by the Senate. 
(c)Availability on the Internet of reports filed under this title with the Clerk of the House or the Secretary of the SenateSection 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103) is amended by adding at the end the following new subsection:  (m)The Clerk of the House of Representatives and the Secretary of the Senate shall each make available any report filed with them under this title (whether the report is filed in paper or electronic form) within 48 hours of the applicable submission deadline on the website of the Clerk or the Secretary, as applicable, in a searchable, sortable, downloadable, machine-readable format.. 
(d)Effective dateThe amendments made by this section shall apply to reports filed for calendar years or calendar quarters beginning after the date of enactment of this Act. 102.Greater disclosure of travel reports (a)Foreign travelClause 8(b)(3) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new sentence: Within 48 hours after any such report is filed with the chair of a committee, the chair shall post the report on the Internet site of the committee in a searchable, sortable, downloadable, machine-readable format.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to travel commencing after the date of enactment of this Act. 103.Greater disclosure of gift reports (a)Requiring Clerk of the House To Post Reports on Internet Not Later Than 48 Hours After Receipt (1)Clause 5(b)(5) of rule XXV of the Rules of the House of Representatives is amended— 
(A)by striking shall make available and inserting shall post on the public Internet site of the Clerk and otherwise make available; and (B)by striking as possible and inserting the following: as possible, but in no event later than 48 hours,. 
(2)Comparable language to be added by the Senate. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to reports filed on or after the date of the adoption of this resolution. 
104.Greater disclosure of earmarks 
(a)Electronic disclosure by Members 
(1)Rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 22 as clause 23 and by inserting after clause 21 the following:  22.A Member, Delegate, or Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit shall, within 24 hours after making such request— 
(1)post on his or her public website for the remainder of the Congress the following— (A)the name and address of the intended recipient; 
(B)whether the intended recipient is a for-profit or not-for-profit entity; (C)the requested amount (only in the case of congressional earmarks); and  
(D)an explanation of the request, including the purpose, and why it is a valuable use of taxpayer funds; (2)electronically submit to the committee of subject-matter jurisdiction the webpage address where such information is posted; 
(3)identify each request as having been submitted to the committee of subject-matter jurisdiction; and (4)display on the homepage of such website a hypertext link that contains the words Earmarks, Appropriations Requests, Limited Tax Benefits, or Limited Tariff Benefits and that directs to such webpage address, and maintain that link for at least 30 calendar days after the last such request is made during the Congress.. 
(2)The last sentence of clause 16 of rule XXIII of the Rules of the House of Representatives is amended by striking and clause 17 and inserting , clause 17, and clause 22. (b)Electronic disclosure by committeesRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 

Earmark disclosure websites7. 
(a)Any committee that accepts any request of a Member, Delegate, or Resident Commissioner for a congressional earmark, a limited tax benefit, or a limited tariff benefit shall maintain a public website with an earmark disclosure webpage that contains the following for each such request— (1)the bill name; 
(2)the name, State, and district of that individual; (3)the name and address of the intended recipient; 
(4)whether the intended recipient is a for-profit or not-for-profit entity; (5)the requested amount (only in the case of congressional earmarks);  
(6)a brief description; and (7)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request);and is in a downloadable format that is searchable and sortable by such characteristics.  
(b)Any written statement received by a committee under clause 17(a) of rule XXIII shall be posted on the earmark disclosure webpage of the committee. (c)The earmark disclosure webpage of a committee shall list the names of any Member, Delegate, and Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit and link directly to their webpage addresses referred to in clause 18(2) of rule XXIII. 
(d)The earmark disclosure webpage of a committee shall post the information required under paragraphs (a) through (c) within one week of receipt, and shall maintain that information on that webpage for the remainder of the Congress. (e)For purposes of this clause, the terms congressional earmark, limited tax benefit, and limited tariff benefit shall have the meaning given them in clause 9 of rule XXI.. 
(c)Point of orderClause 9 of rule XXI of the Rules of the House of Representatives is amended by redesignating paragraphs (e), (f), and (g) as paragraphs (f), (g), and (h), respectively, and by inserting after paragraph (d) the following:   (e)It shall not be in order to consider any bill or joint resolution, or an amendment thereto or conference report thereon, that carries a congressional earmark, limited tax benefit, or limited tariff benefit for which a Member, Delegate, or Resident Commissioner failed to comply with any applicable requirement of clause 18 of rule XXIII. . 
(d)Effective dateThe amendments made by this section shall apply to requests for congressional earmarks, limited tax benefits, and limited tariff benefits made after the date this resolution is agreed to. (e)Centralized database for earmarks, limited tax benefits, and limited tariff benefits (1)The Clerk of the House of Representatives, the Secretary of the Senate, and the chairs of the Committee on Appropriations of the House of Representatives and the Senate shall collaborate to create one centralized database where all requests for earmark, limited tax benefits, and limited tariff benefits are available on the Internet in a searchable, sortable, downloadable format to the public. The data available to the public for each earmark should include— 
(A)an identification of the bill into which the earmark is to be inserted; (B)the name, State, and district of the Member of Congress requesting the earmark; 
(C)the name and address of the intended recipient; (D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks); (F)a brief description of the earmark; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request). (2)The centralized database for earmarks referred to in paragraph (1) shall be implemented within six months after the date of enactment of this Act. 
105.GAO study and report on effects of written requests by Members of Congress for funding of projects 
(a)StudyThe Comptroller General of the United States shall conduct a study of the effect of written requests to carry out and provide funding for projects and activities which are submitted to offices of the executive branch by Members of Congress on the decisions made by such offices regarding the funding of those projects and activities. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a). 
IIEnhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
AAccess to Legislation, Votes, and Related Information 
201.Increased transparency of committee work 
(a)In the House of RepresentativesClause 1 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (e) (1)Each committee shall post on its Internet website the public hearings and markup schedules of the committee and each of its subcommittees at the same time that information is made available to members of the committee. 
(2)For each hearing and markup for which information is posted under subparagraph (1), the committee shall post on its Internet website within 45 days the following: the topic, related legislation, testimony of witnesses, opening statements of the chair and ranking minority member, transcripts, and audio and video recordings. (3)Within 24 hours after a committee or subcommittee orders any bill or resolution to be reported, the committee or subcommittee, as applicable, shall post on its Internet website all amendments that were agreed to, except for technical and conforming changes authorized by the committee or subcommittee, as well as all votes taken on the bill or resolution and on any amendment offered to the bill or resolution.. 
(b)In the SenateComparable language to be added by the Senate. 202.Increased transparency of recorded votes (a)Additional duties of the Clerk of the House and the Secretary of the SenateThe Clerk of the House of Representatives and the Secretary of the Senate shall post on the public Internet site of the Office of the Clerk or of the Secretary, respectively, a record, organized by the name of each Member or Senator, in a structured data format, of the recorded votes of that Member or Senator, including the roll, date, issue, question, result, and title or description of the vote, and any cost estimate of the Congressional Budget Office related to the vote. 
(b)Web linkEach Member shall provide a link to the Clerk of the House of Representatives of a list of recorded votes from that Member’s website, and each Senator shall provide a link to the Secretary of the Senate of a list of recorded votes from that Senator’s website. (c)DefinitionAs used in this section, the term Member means a Representative in Congress, a delegate to Congress, or the Resident Commissioner from Puerto Rico. 
(d)Effective dateThis section shall apply to recorded votes occurring after the date of enactment of this Act. 203.Electronic format (a)In generalChapter 2 of title 1 of the United States Code is amended by inserting after section 107 the following new section: 
 
107a.Electronic formatTo the extent practicable, all bills, resolutions, orders, and votes shall be created, exchanged, and published in searchable electronic formats, consistent with data standards recommended by such advisory bodies as Congress may establish.. (b)Conforming amendmentThe table of sections at the beginning of chapter 2 of title 1 of the United States Code is amended by adding after the item relating to section 107 the following new item: 
 
 
107a. Electronic format.. 
204.Congressional Data Task Force 
(a)EstablishmentThe Clerk of the House and the Secretary of the Senate shall establish an advisory Congressional Data Task Force to recommend data standards for the creation, exchange, and publication of congressional information. (b)CompositionThe Congressional Data Task Force shall be composed of staff representatives of the Clerk of the House, the Secretary of the Senate, the Library of Congress, the Congressional Research Service, the Government Publishing Office, the Center for Legislative Archives, such other congressional offices and agencies may be necessary, and representatives of the public. 
(c)Data standardsAll data standards recommended by the Congressional Data Task Force shall be nonproprietary and machine-readable. (d)ScopeThe Congressional Data Task Force shall recommend data standards for congressional information, including all bills, amendments, Acts, reports, committee hearing/meeting notices, the United States Code, and other legislative documents and records. 
205.Use of data standards by congressional support officesAll congressional support offices shall, to the extent practicable, use the data standards recommended by the Congressional Data Task Force for the congressional information that they create, exchange, and/or publish. 206.Inclusion of digital version of funding tables in reports accompanying appropriations bills (a)InclusionThe Clerk of the House of Representatives and the Secretary of the Senate shall ensure that each report accompanying any appropriations bill reported by the Committees on Appropriations of the House or Senate (as the case may be) includes a formatted spreadsheet showing the amounts made available by the bill, in a tabular, digital format that shows separate entries for each fiscal year covered by the bill. 
(b)Effective dateSubsection (a) shall apply with respect to any appropriations bill making funds available for fiscal year 2023 or any succeeding fiscal year. 207.Select Committee on the Modernization of Congress (a)EstablishmentThere is hereby established in the House of Representatives a Select Committee on the Modernization of Congress (hereinafter in this section referred to as the Select Committee). 
(b)Composition 
(1)The Select Committee shall be composed of 12 Members, Delegates, or the Resident Commissioner appointed by the Speaker. (2)The Speaker shall appoint members of the Select Committee as follows: 
(A)At least 2 members from among Members, Delegates, or the Resident Commissioner serving in their first term. (B)At least 2 members from the Committee on Rules. 
(C)At least 2 members from the Committee on House Administration. (3)Of the members of the Select Committee appointed pursuant to paragraph (1), 6 shall be appointed on the recommendation of the Minority Leader, including 1 member each as described in subparagraphs (A) through (C) of paragraph (2). 
(4)The Speaker shall designate one member of the Select Committee as chair, and, upon recommendation of the Minority Leader, shall designate one member of the Select Committee as vice chair. (5)A vacancy in the membership of the Select Committee shall be filled in the same manner as the original appointment. 
(c)Jurisdiction; functions 
(1)Legislative jurisdictionThe Select Committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. (2)Investigative jurisdictionThe sole authority of the Select Committee shall be to investigate, study, make findings, hold public hearings, and develop recommendations on modernizing Congress, including recommendations on— 
(A)rules to promote a more modern and efficient Congress; (B)procedures, including the schedule and calendar; 
(C)policies to develop the next generation of leaders; (D)staff recruitment, diversity, retention, and compensation and benefits; 
(E)administrative efficiencies, including purchasing, travel, outside services, and shared administrative staff; (F)technology and innovation; and 
(G)the work of the House Commission on Congressional Mailing Standards. (d)Procedures (1)Except as specified in paragraph (2), the Select Committee shall have the authorities and responsibilities of, and shall be subject to the same limitations and restrictions as, a standing committee of the House, and shall be deemed a committee of the House for all purposes of law or rule. 
(2) 
(A)Rules X and XI of the Rules of the House of Representatives shall apply to the Select Committee where not inconsistent with this section. (B)Service on the Select Committee shall not count against the limitations in clause 5(b)(2) of rule X of the Rules of the House of Representatives. 
(C)Clause 2(m)(1)(B) of rule XI and clause 2(m)(3) of rule XI of the Rules of the House of Representatives shall not apply to the Select Committee, but the Select Committee may recommend subpoenas and depositions and submit such recommendations to the relevant standing committee. (D)Clause 2(d) of rule X of the Rules of the House of Representatives shall not apply to the Select Committee. 
(e)FundingTo enable the Select Committee to carry out the purposes of this section— (1)the Select Committee may use the services of staff of the House; and 
(2)the Select Committee shall be eligible for interim funding pursuant to clause 7 of rule X of the Rules of the House of Representatives. (f)Reports (1)Reports on findings and recommendationsThe Select Committee may report to the House or any committee from time to time the results of its investigations and studies, together with such detailed findings and policy recommendations as it may deem advisable. The Select Committee may only submit any such report if the report receives the votes of not fewer than 2/3 of its members. 
(2)PublicationThe Select Committee shall ensure that each report prepared in accordance with paragraph (1) shall, upon completion, be made available to the general public in widely accessible formats not later than 30 calendar days following the date the report is made available to the House or a committee, as applicable. 208.Expanded information in House staff directoryNot later than 90 days after the date of the enactment of this Act, the Clerk of the House of Representatives shall submit a report to the Committees on Appropriations and House Administration of the House of Representatives on the feasibility of expanding the information included in the directory of employees of the House to include information on the position held and the areas of responsibility assigned to each employee. 
209.Publication of United States Capitol Police arrest information 
(a)Publication of informationThe Chief of the United States Capitol Police shall publish on the official public website of the Capitol Police information on arrests made by the Capitol Police, and shall ensure that such information is published in a structured data format. (b)Effective dateThis section shall apply with respect to arrests made by the United States Capitol Police on or after January 1, 2021. 
BAccess to Congressionally Mandated Reports 
211.Short titleThis subtitle may be cited as the Access to Congressionally Mandated Reports Act. 212.DefinitionsIn this subtitle: 
(1)Congressionally mandated reportThe term congressionally mandated report— (A)means a report that is required by statute to be submitted to either House of Congress or any committee of Congress or subcommittee thereof; and 
(B)does not include a report required under part B of subtitle II of title 36, United States Code. (2)DirectorThe term Director means the Director of the Government Publishing Office. 
(3)Federal agencyThe term Federal agency has the meaning given that term under section 102 of title 40, United States Code, but does not include the Government Accountability Office. (4)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that— 
(A)is not encumbered by any restrictions that would impede reuse; and (B)is based on an underlying open data standard that is maintained by a standards organization. 
(5)Reports online portalThe term reports online portal means the online portal established under section 213(a). 213.Establishment of online portal for congressionally mandated reports (a)Requirement To establish online portal (1)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish and maintain an online portal accessible by the public that allows the public to obtain electronic copies of all congressionally mandated reports in one place. The Director may publish other reports on the online portal. 
(2)Existing functionalityTo the extent possible, the Director shall meet the requirements under paragraph (1) by using existing online portals and functionality under the authority of the Director. (3)ConsultationIn carrying out this subtitle, the Director shall consult with the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress regarding the requirements for and maintenance of congressionally mandated reports on the reports online portal. 
(b)Content and functionThe Director shall ensure that the reports online portal includes the following: (1)Subject to subsection (c), with respect to each congressionally mandated report, each of the following: 
(A)A citation to the statute requiring the report. (B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report. 
(C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following: (i)The title of the report. 
(ii)The reporting Federal agency. (iii)The date of publication. 
(iv)Each congressional committee or subcommittee receiving the report, if applicable. (v)The statute requiring the report. 
(vi)Subject tags. (vii)A unique alphanumeric identifier for the report that is consistent across report editions. 
(viii)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable. (ix)Key words. 
(x)Full text search. (xi)Any other relevant information specified by the Director. 
(D)The date on which the report was required to be submitted, and on which the report was submitted, to the reports online portal. (E)To the extent practicable, a permanent means of accessing the report electronically. 
(2)A means for bulk download of all congressionally mandated reports. (3)A means for downloading individual reports as the result of a search. 
(4)An electronic means for the head of each Federal agency to submit to the reports online portal each congressionally mandated report of the agency, as required by section 214. (5)In tabular form, a list of all congressionally mandated reports that can be searched, sorted, and down­loaded by— 
(A)reports submitted within the required time; (B)reports submitted after the date on which such reports were required to be submitted; and 
(C)reports not submitted. (c)Noncompliance by Federal agencies (1)Reports not submittedIf a Federal agency does not submit a congressionally mandated report to the Director, the Director shall to the extent practicable— 
(A)include on the reports online portal— (i)the information required under clauses (i), (ii), (iv), and (v) of subsection (b)(1)(C); and 
(ii)the date on which the report was required to be submitted; and (B)include the congressionally mandated report on the list described in subsection (b)(5)(C). 
(2)Reports not in open formatIf a Federal agency submits a congressionally mandated report that is not in an open format, the Director shall include the congressionally mandated report in another format on the reports online portal. (d)DeadlineThe Director shall ensure that information required to be published on the online portal under this subtitle with respect to a congressionally mandated report or information required under subsection (c) is published— 
(1)not later than 30 calendar days after the information is received from the Federal agency involved; or (2)in the case of information required under subsection (c), not later than 30 calendar days after the deadline under this subtitle for the Federal agency involved to submit information with respect to the congressionally mandated report involved. 
(e)Exception for certain reports 
(1)Exception describedA congressionally mandated report which is required by statute to be submitted to a committee of Congress or a subcommittee thereof, including any transmittal letter associated with the report, shall not be submitted to or published on the reports online portal if the chair of a committee or subcommittee to which the report is submitted notifies the Director in writing that the report is to be withheld from submission and publication under this subtitle. (2)Notice on portalIf a report is withheld from submission to or publication on the reports online portal under paragraph (1), the Director shall post on the portal— 
(A)a statement that the report is withheld at the request of a committee or subcommittee involved; and (B)the written notification specified in paragraph (1). 
(f)Free accessThe Director may not charge a fee, require registration, or impose any other limitation in exchange for access to the reports online portal. (g)Upgrade capabilityThe reports online portal shall be enhanced and updated as necessary to carry out the purposes of this subtitle. 
214.Federal agency responsibilities 
(a)Submission of electronic copies of reportsNot earlier than 30 calendar days or later than 45 calendar days after the date on which a congressionally mandated report is submitted to either House of Congress or to any committee of Congress or subcommittee thereof, the head of the Federal agency submitting the congressionally mandated report shall submit to the Director the information required under subparagraphs (A) through (D) of section 213(b)(1) with respect to the congressionally mandated report. Nothing in this subtitle shall relieve a Federal agency of any other requirement to publish the congressionally mandated report on the online portal of the Federal agency or otherwise submit the congressionally mandated report to Congress or specific committees of Congress, or subcommittees thereof. (b)GuidanceNot later than 240 calendar days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director, shall issue guidance to agencies on the implementation of this subtitle. 
(c)Structure of submitted report dataThe head of each Federal agency shall ensure that each congressionally mandated report submitted to the Director complies with the open format criteria established by the Director in the guidance issued under subsection (b). (d)Point of contactThe head of each Federal agency shall designate a point of contact for congressionally mandated reports. 
215.Changing or removing reports 
(a)Limitation on authority To change or remove reportsExcept as provided in subsection (b), the head of the Federal agency concerned may change or remove a congressionally mandated report submitted to be published on the reports online portal only if— (1)the head of the Federal agency consults with each committee of Congress or subcommittee thereof to which the report is required to be submitted (or, in the case of a report which is not required to be submitted to a particular committee of Congress or subcommittee thereof, to each committee with jurisdiction over the agency, as determined by the head of the agency in consultation with the Speaker of the House of Representatives and the President pro tempore of the Senate) prior to changing or removing the report; and 
(2)a joint resolution is enacted to authorize the change in or removal of the report. (b)ExceptionsNotwithstanding subsection (a), the head of the Federal agency concerned— 
(1)may make technical changes to a report submitted to or published on the online portal; and (2)may remove a report from the online portal if the report was submitted to or published on the online portal in error. 
216.Relationship to the Freedom of Information Act 
(a)In generalNothing in this subtitle shall be construed to— (1)require the disclosure of information, records, or reports that are exempt from public disclosure under section 552 of title 5, United States Code; or 
(2)impose any affirmative duty on the Director to review congressionally mandated reports submitted for publication to the reports online portal for the purpose of identifying and redacting such information or records. (b)Redaction of informationThe head of a Federal agency may redact information required to be disclosed under this subtitle if the information would be properly withheld from disclosure under section 552 of title 5, United States Code, and shall— 
(1)redact information required to be disclosed under this subtitle if disclosure of such information is prohibited by law; (2)redact information being withheld under this subsection prior to submitting the information to the Director; 
(3)redact only such information properly withheld under this subsection from the submission of information or from any congressionally mandated report submitted under this Act; (4)identify where any such redaction is made in the submission or report; and 
(5)identify the exemption under which each such redaction is made. 217.Implementation (a)Reports submitted to Congress (1)In generalThis subtitle shall apply with respect to any congressionally mandated report which— 
(A)is required by statute to be submitted to the House of Representatives or Senate at any time before, on, or after the date of the enactment of this Act; or (B)is included by the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) on the list of reports received by the House of Representatives or Senate (as the case may be) at any time before the date of the enactment of this Act. 
(2)Transition rule for previously submitted reportsThe Director shall ensure that any congressionally mandated report described in paragraph (1) which was required to be submitted to Congress by a statute enacted before the date of the enactment of this Act is published on the online portal under this subtitle not later than 1 year after the date of the enactment of this Act. (b)Reports submitted to committeesIn the case of congressionally mandated reports which are required by statute to be submitted to a committee of Congress or a subcommittee thereof, this subtitle shall apply with respect to— 
(1)any such report which is first required to be submitted by a statute which is enacted on or after the date of the enactment of this Act; and (2)to the maximum extent practical, any congressionally mandated report which was required to be submitted by a statute enacted before the date of enactment of this Act unless— 
(A)the chair of the committee, or subcommittee thereof, to which the report was required to be submitted notifies the Director in writing that the report is to be withheld from publication; and (B)the Director publishes the notification on the online portal. 
218.Determination of budgetary effectsThe budgetary effects of this subtitle, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this subtitle, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. IIIExpanding Access to Congressional Research Service Reports on Library of Congress Website 301.Inclusion of reports from archiveSection 154(a)(2) of Legislative Branch Appropriations Act, 2018 (2 U.S.C. 166a(a)(2)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and (2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Inclusion of archived materialThe term CRS Report includes any report or product described in subparagraph (A) which is produced prior to the effective date of this section, including any report or product maintained in a CRS archive.. 302.Availability of reports in structured formatSection 154(b)(1)(B) of the Legislative Branch Appropriations Act, 2018 (2 U.S.C. 166a(b)(1)(B)) is amended by striking the period at the end and inserting the following: , and shall be available in a structured data format. 
303.Report on making other materials availableNot later than 1 year after the date of the enactment of this Act, the Director of the Congressional Research Service shall submit a report to Congress describing the steps the Director would be required to take in order to make materials and publications of the Service which are not treated as CRS Reports under section 154 of the Legislative Branch Appropriations Act, 2018 (2 U.S.C. 166a) available through the website established and maintained by the Librarian of Congress under such section. 304.Effective dateThe amendments made by sections 301 and 302 shall take effect as if included in the enactment of section 154 of the Legislative Branch Appropriations Act, 2018 (2 U.S.C. 166a). 
IVLobbying Disclosure 
401.Short titleThis title may be cited as the Lobbyist Disclosure Enhancement Act.  402.Modifications to enforcement (a)Lobbying Disclosure Act Task Force (1)EstablishmentThe Attorney General shall establish the Lobbying Disclosure Act Enforcement Task Force (in this subsection referred to as the Task Force). 
(2)FunctionsThe Task Force— (A)shall have primary responsibility for investigating and prosecuting each case referred to the Attorney General under section 6(a)(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(8)); 
(B)shall collect and disseminate information with respect to the enforcement of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); (C)shall audit, at a minimum on an annual basis, and as frequently as deemed necessary by the Task Force, the extent of compliance or noncompliance with the requirements of the Lobbying Disclosure Act of 1995 by lobbyists, lobbying firms, and registrants under that Act through a random sampling of lobbying registrations and reports filed under that Act during each calendar year; and 
(D)shall establish, publicize, and operate a toll-free telephone number to serve as a hotline for members of the public to report noncompliance with lobbyist disclosure requirements under the Lobbying Disclosure Act of 1995, and shall develop a mechanism to allow members of the public to report such noncompliance online. (b)Referral of cases to the Attorney GeneralSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)) is amended— 
(1)in paragraph (8), by striking United States Attorney for the District of Columbia and inserting Attorney General; and (2)in paragraph (11), by striking United States Attorney for the District of Columbia and inserting Attorney General. 
(c)Recommendations for improved enforcementThe Attorney General may make recommendations to Congress with respect to— (1)the enforcement of and compliance with the Lobbying Disclosure Act of 1995; and 
(2)the need for resources available for the enhanced enforcement of the Lobbying Disclosure Act of 1995. (d)Information in enforcement reportsSection 6(b)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)(1)) is amended by striking by case and all that follows through public record and inserting by case and name of the individual lobbyists or lobbying firms involved, any sentences imposed. 
403.Definition of lobbyistSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking , other than an individual and all that follows through period.  404.Expedited online registration of lobbyists; expansion of registrantsSection 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)) is amended— 
(1)in paragraph (1)— (A)by striking 45 days and inserting 10 days; 
(B)by striking , or on the first business day after such 45th day if the 45th day is not a business day, and inserting , or on the first business day occurring after such 10th day if such 10th day does not occur on a business day,; and (C)by inserting online after shall register; and 
(2)in paragraph (2)— (A)by striking Any organization and inserting the following:  
 
(A)In generalSubject to subparagraph (B), any organization; and (B)by adding at the end the following: 
 
(B)Threshold for certain organizationsIn the case of an organization whose employees who are lobbyists engage in lobbying activities only on behalf of the organization, the organization is required to register under this subsection only if the lobbying activities of each such employee includes or is expected to include more than one lobbying contact..  405.Disclosure of political contributionsSection 5(d)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking 30 days after and all that follows through 30th day is not and inserting 20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, or on the first business day after such 20th day if such 20th day is not; and (2)by striking semiannual period each place it appears and inserting quarterly period. 
406.Identification numbers for lobbyists 
(a)Requiring assignment of unique identification numberSection 6(a)(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(3)) is amended— (1)by striking and at the end of subparagraph (A); 
(2)by adding and after the semicolon the end of subparagraph (B); and (3)by adding after subparagraph (B) the following: 
 
(C)a system that assigns a unique identification number for each lobbyist for whom a registration or report is filed under this Act;. (b)Report on implementationNot later than 60 days after the date of the enactment of this Act, the Clerk of the House of Representatives and the Secretary of the Senate shall submit a report to Congress on the progress made by the Clerk and the Secretary in implementing the amendment made by subsection (a), and shall include in the report an analysis of the progress made in including the unique identification number assigned to a lobbyist in the statements and reports filed under the Lobbying Disclosure Act of 1995 in a structured data format. 
407.Ethics training for lobbyists 
(a)Required ethics trainingAny individual who is a lobbyist registered or required to register under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) shall— (1)complete ethics training described in subsection (b)— 
(A)not later than 6 months after the individual is first employed or retained for services that include one or more lobbying contacts; and (B)at least once in each 5-year period during which the individual is registered or required to register under section 4; and 
(2)submit to the Clerk of the House of Representatives and the Secretary of the Senate certification of the training completed under paragraph (1). (b)Qualified trainingThe Ethics Committee of the House of Representatives and the Select Committee on Ethics of the Senate shall jointly— 
(1)determine the curriculum and certification requirements for the ethics training for individuals described in subsection (a); (2)approve those educational institutions, professional associations, or other persons who are qualified to provide such ethics training; 
(3)determine the maximum fee that may be charged for the ethics training; and (4)provide oversight of the ethics training program established under this section in order to determine the quality of instruction in, and the administration of, the training program. 
(c)Responsibilities of Clerk and SecretaryThe Clerk of the House of Representatives and the Secretary of the Senate shall— (1)collect and review for completion and accuracy the certifications of ethics training submitted under subsection (a)(2); and 
(2)post on the websites of the Clerk and the Secretary, with respect to each individual required to complete ethics training under this section— (A)whether the individual has complied with such requirement; and 
(B)the certifications submitted by the individual under subsection (a)(2). 408.Estimates based on tax reporting systemSection 15 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1610) is repealed. 
409.Effective date 
(a)Section 402Section 402 and the amendments made by that section take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act. (b)Sections 403, 404, and 405The amendments made by sections 403, 404, and 405 shall take effect on the first day of the first quarterly period described in section 5(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(a)) that begins after the end of the 90-day period beginning on the date of the enactment of this Act. 
(c)Section 406The amendments made by section 406 shall apply to any registration or report that is filed under section 4 or 5 of the Lobbying Disclosure Act of 1995— (1)on or after the 90th day after the date of the enactment of this Act; or 
(2)before such 90th day, if such registration or report is, as of such 90th day, being retained under section 6(a)(5) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(5)). (d)Section 407 (1)In generalSection 407 shall take effect upon the expiration of the 1-year period beginning on the date of the enactment of this Act. 
(2)Current lobbyistsIn the case of individuals who are registered under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) as of the effective date under paragraph (1), the ethics training required under section 407(a)(1) shall be completed not later than the end of the 6-month period beginning on the effective date under paragraph (1) of this subsection, in lieu of the date specified in section 407(a)(1).  VTransparency in Federal Contracting 501.Improving application programming interface and website data elements (a)In generalSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) is amended— 
(1)in subsection (a)— (A)in paragraph (4)(A)(ii), by striking and delivery orders and inserting lease agreements and assignments, and delivery orders;  
(B)in paragraph (7)— (i)in subparagraph (B), by striking paragraph (2)(A)(i) and inserting paragraph (5)(A)(i);  
(ii)in subparagraph (C)— (I)by striking paragraph (2)(A)(ii) and inserting paragraph (5)(A)(ii); and  
(II)by striking and after the semicolon; (iii)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following new subparagraph:  (E)programmatically search and access all data in a serialized machine-readable format (such as XML) via a web-services application programming interface.; 
(C)by redesignating paragraphs (1) through (8) as paragraphs (2) through (9), respectively; and (D)by inserting before paragraph (2) the following new paragraph: 
 
(1)Congressionally directed spending itemThe term congressionally directed spending item means a provision or report language included primarily at the request of a Member of Congress providing, authorizing, or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula-driven or competitive award process.; (2)in subsection (b)(1)— 
(A)in subparagraph (F), by striking the period at the end and inserting a semicolon;  (B)by redesignating subparagraph (G) as subparagraph (J); and 
(C)by inserting after subparagraph (F) the following new subparagraphs:  (G)to the extent possible, the Federal agency, including the bureau, office, or subdivision, that authorized the Federal award;  
(H)after January 1, 2022, for each contract, subcontract, purchase order, task order, lease agreement and assignment, and delivery order— (i)information about the extent of competition in awarding the contract, including the number of bids or proposals determined to be responsive during the competitive process, and if the award was not competitive, the legal authority and specific rationale for awarding the contract without full and open competition; 
(ii)the full amount awarded under the contract or, in the case of lease agreements or assignments, the amount paid to the Government, and the full amount of any options to expand or extend under the contract; (iii)the amount of the profit incentive, such as award fees; 
(iv)the type of contract, such as fixed price, cost plus pricing, labor hour contracts, and time and materials contracts; (v)a permanent link to the original solicitation or notice and the solicitation ID; 
(vi)an indication if the contract is the result of legislative mandates, set-asides, preference program requirements, or other criteria, and whether the contract is multi-year, consolidated, or performance-based; and (vii)an indication if the contract is a congressionally directed spending item; 
(I)after January 1, 2022, for all grants, subgrants, loans, awards, cooperative agreements, and other forms of financial assistance, an indication if the funding is a congressionally directed spending item; and; and (3)in subsection (c)(5)— 
(A)by striking subsection (a)(2)(A)(i) and inserting subsection (a)(5)(A)(i); and (B)by striking subsection (a)(2)(A)(ii) and inserting subsection (a)(5)(A)(ii).  
(b)Effective dateExcept as otherwise provided, the amendments made by subsection (a) shall be implemented not later than 6 months after the date of the enactment of this Act. 502.Improving data qualityThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) is amended by adding at the end the following new section: 
 
9.Improving data quality 
(a)Inspector General data auditEach Inspector General shall annually audit for the previous fiscal year the data used on the website established under section 2 for the relevant Federal agency of the Inspector General, in compliance with generally accepted Government auditing standards, and submit a report on such audit to the Director of the Office of Management and Budget that includes at least the following: (1)A review of data used for the website to verify accuracy of the data and assess the process used for improving data quality. 
(2)A review of a statistically representative sample of Federal awards to determine whether the Federal agency of the Inspector General has appropriate measures in place to review data submissions under this Act for accuracy and completeness. (3)An identification of and report on new standards that the Inspector General recommends for implementation by the Federal agency of the Inspector General to improve data quality. 
(b)OMB reportNot later than April 1 of each year, the Director of the Office of Management and Budget shall make each report submitted under subsection (a) for the previous fiscal year available to the public, including a review of the findings of the audit and recommendations to improve data quality, through the website established under section 2.. 503.Requirements relating to reporting of award data (a)Revision of guidanceThe Director of the Office of Management and Budget shall revise the Office’s guidance to Federal agencies on reporting Federal awards to clarify— 
(1)the requirement for award titles to describe the award’s purpose; and  (2)requirements for validating and documenting agency award data submitted by Federal agencies. 
(b)Inclusion of city informationThe Director of the Office of Management and Budget shall include information on the city in which work is performed in the Office’s public reporting of the completeness of agency data submissions. (c)DefinitionsIn this section, the terms Federal agency and Federal award have the meanings given those terms in section 2(a) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note). 
504.Recipient performance transparency 
(a)In generalThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:  10.Recipient performance transparency and past performanceThe Director of the Office of Management and Budget shall ensure that the unique identifier required in section 2(b)(1)(E), which is used to link information about an entity receiving an award on the website established under such section, is also used to link information about such entity on the Federal Awardee Performance Integrity Information System.. 
(b)Effective dateThe amendment made by subsection (a) shall be implemented not later than June 30, 2022. 505.Improvement of Federal Awardee Performance and Integrity Information System DatabaseSection 872(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended— 
(1)in the matter preceding paragraph (1), by striking 5-year period and inserting 10-year period; and (2)in paragraph (1), by adding at the end the following new subparagraphs: 
 
(E)In an administrative proceeding, any administrative judgment that does not contain an explicit finding or acknowledgment of fault. (F)In a civil proceeding, any settlement that does not contain an explicit finding or acknowledgment of fault.. 
506.Federal contractor compliance 
(a)Periodic inspection or review of contract filesSection 2313(e)(2) of title 41, United States Code, is amended by adding at the end the following new subparagraph:  (C)Periodic inspection or reviewThe Inspector General of each Federal agency shall periodically— 
(i)conduct an inspection or review of each contract file described in subparagraph (B) to determine if the agency is providing appropriate consideration of the information included in the database established under subsection (a); and (ii)submit a report containing the results of the inspection or review conducted under clause (i) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.. 
(b)Self-Reporting requirementSubsection (f) of section 2313 of such title is amended to read as follows:  (f)Self-Reporting requirement (1)Contracts in excess of simplified acquisition thresholdNo funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of the simplified acquisition threshold unless the contractor has first made the certifications set forth in section 52.209–5 of the Federal Acquisition Regulation. 
(2)Contracts in excess of $500,000No funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of $500,000 unless the contractor— (A)certifies that the contractor has submitted to the Administrator of General Services the information required under subsection (c) and that such information is current as of the date of such certification; or 
(B)certifies that the contractor has cumulative active Federal contracts and grants with a total value of less than $10,000,000.. (c)Annual reportThe Comptroller General of the United States shall annually submit a report to the appropriate congressional committees describing the extent to which suspended or debarred contractors on the Excluded Parties List System— 
(1)are identified as having received Federal contracts on USAspending.gov; or (2)were granted waivers from Federal agencies from suspension or debarment for purposes of entering into Federal contracts. 
507.Improving access to information disclosed on lobbying activities 
(a)Information filed with the Administrator of General ServicesSection 1352(b) of title 31, United States Code, is amended— (1)in paragraph (1), by striking file with that agency and inserting file electronically with the Administrator of General Services; and  
(2)by adding at the end the following new paragraph:  (7)The Administrator of General Services shall establish and maintain an online database that— 
(A)is available to each agency and the public; (B)contains information disclosed pursuant to this subsection; and 
(C)is searchable, sortable, machine-readable, and downloadable.. (b)Deadline for databaseNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall establish the database required by paragraph (7) of section 1352(b) of title 31, United States Code, as added by subsection (a). 
508.Inclusion of narratives on USAspending.gov 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall allow any agency, in reporting an award to USAspending.gov (or a successor website), to upload a narrative for such award. (b)DefinitionsIn this section, the terms agency and award have the meanings given those terms on USAspending.gov (or a successor website). 
VIExecutive Branch Transparency 
APublic Availability of Information 
601.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications 
(a)RequirementExcept as provided for in subsection (b), each advertisement or other communication paid for by an agency, either directly or through a contract awarded by the agency, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by that agency. (b)ExceptionsThe requirement in subsection (a) shall not apply to an advertisement or other communication— 
(1)that is 200 characters or less; or (2)that is distributed through a short message service. 
(c)Advertisement or other communications definedIn this section, the term advertisement or other communication includes—  (1)an advertisement disseminated in any form, including print or by any electronic means; and 
(2)a communication by an individual in any form, including speech, print, or by any electronic means. 602.Improving access to influential executive branch official’s visitor access records (a)Disclosure of White House visitor access recordsNot later than 30 days after the date of the enactment of this Act, and monthly thereafter, the President shall disclose to the public all White House visitor access records for the previous month that are redacted in accordance with subsection (c).  
(b)Disclosure of agency visitor access recordsNot later than 30 days after the date of the enactment of this Act, and monthly thereafter, the head of each agency shall disclose to the public all visitor access records for the previous month for such agency head that are redacted in accordance with subsection (c). (c)Information not disclosedThe President under subsection (a), and the head of the relevant agency under subsection (b), as the case may be, may determine to not disclose the following information pursuant to this section: 
(1)Any information— (A)that implicates personal privacy or law enforcement concerns (such as date of birth, social security number, and contact phone number); 
(B)that implicates the personal safety of White House staff (including daily arrival and departure); or (C)whose release would so threaten national security interests that it outweighs a strong presumption in favor of the public’s interest in disclosure. 
(2)For a non-renewable period of up to a year, any information related to purely personal guests of the first and second families, but only if the executive branch’s interest in protecting an unfettered consultation conducted in secret strongly outweighs the public’s interest in an accountable Government free of corruption and political influence. (3)Any information related to a small group of particularly sensitive meetings (such as visits of potential Supreme Court nominees). 
603.Public availability of budget justifications and appropriation requests 
(a)In generalSection 3 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended to read as follows:  3.Full disclosure of Federal funds (a)In generalNot less frequently than monthly when practicable, and in any event not less frequently than quarterly, the Secretary (in consultation with the Director and, with respect to information described in subsection (b)(2), the head of the applicable Federal agency) shall ensure that updated information with respect to the information described in subsection (b) is posted on the website established under section 2. 
(b)Information To be posted 
(1)FundsFor any funds made available to or expended by a Federal agency or component of a Federal agency, the information to be posted shall include— (A)for each appropriations account, including an expired or unexpired appropriations account, the amount— 
(i)of budget authority appropriated; (ii)that is obligated; 
(iii)of unobligated balances; and (iv)of any other budgetary resources; 
(B)from which accounts and in what amount— (i)appropriations are obligated for each program activity; and 
(ii)outlays are made for each program activity; (C)from which accounts and in what amount— 
(i)appropriations are obligated for each object class; and (ii)outlays are made for each object class; and 
(D)for each program activity, the amount— (i)obligated for each object class; and 
(ii)of outlays made for each object class. (2)Budget justifications (A)DefinitionsIn this paragraph— 
(i)the term agency has the meaning given that term in section 101 of title 31, United States Code; and (ii)the term budget justification materials means the annual budget justification materials of an agency that are submitted to Congress in support of the budget of the agency, in conjunction with the budget of the United States Government submitted under section 1105(a) of title 31, United States Code, but does not include budget justification materials that are classified. 
(B)InformationThe information to be posted shall include the budget justification materials of each agency— (i)for the second fiscal year beginning after the date of enactment of this paragraph, and each fiscal year thereafter; and 
(ii)to the extent practicable, that were released for any fiscal year before the date of enactment of this paragraph. (C)FormatBudget justification materials shall be posted under subparagraph (B)— 
(i)in an open format machine readable and text searchable; (ii)in a manner that enables users to download individual reports, download all reports in bulk, and download in bulk the results of a search, to the extent practicable; and 
(iii)in a structured data format, to the extent practicable. (D)DeadlineThe budget justification materials required to be posted under subparagraph (B)(i) shall be posted not later than 2 weeks after the date on which the budget justification materials are first submitted to Congress. 
(E)Rule of constructionNothing in this paragraph shall be construed to authorize an agency to destroy any budget justification materials relating to a fiscal year before the fiscal year described in subparagraph (B)(i).. (b)Information regarding agency budget justificationsSection 1105 of title 31, United States Code, is amended by adding at the end the following: 
 
(i) 
(1)The Director of the Office of Management and Budget shall make publicly available on an internet website, and continuously update, a tabular list for each fiscal year of each agency that submits to Congress budget justification materials in support of the budget of the agency, which shall include— (A)the name of the agency; 
(B)a unique identifier that identifies the agency; (C)to the extent practicable, the date on which the budget justification materials of the agency are first submitted to Congress; 
(D)the date on which the budget justification materials of the agency are posted online under section 3 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note); (E)the uniform resource locator where the budget justification materials submitted to Congress are published on the website of the agency; and 
(F)a single data set that contains the information described in subparagraphs (A) through (E) with respect to the agency for all fiscal years for which budget justifications of the agency are made available under section 3 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) in a structured data format. (2) (A)Each agency that submits to Congress budget justification materials in support of the budget of the agency shall make the materials available on the website of the agency. 
(B)The Director of Office of Management and Budget shall establish best practices for agencies relating to making available materials under subparagraph (A)(i), which shall include guidelines for using a uniform resource locator that is in a consistent format across agencies and is descriptive, memorable, and pronounceable, such as the format of agencyname.gov/budget. (C)If the Director of Office of Management and Budget maintains a public website that contains the budget of the United States Government submitted under subsection (a) and any related materials, such website shall also contain a link to the tabular list required under paragraph (1). 
(3)In this subsection, the term budget justification materials has the meaning given that term in section 3 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).. 604.Improving rulemaking disclosure for the Office of Information and Regulatory Affairs (a)Inclusion in the rulemaking docket of documents and communications related to the implementation of centralized regulatory reviewAs soon as practicable, and not later than 15 days after the conclusion of centralized regulatory review for a draft proposed or draft final rule, the Administrator of the Office of Information and Regulatory Affairs shall include in the rulemaking docket the following: 
(1)A copy of the draft proposed or draft final rule and supporting analyses submitted to the Office of Information and Regulatory Affairs for review. (2)A copy of the draft proposed or draft final rule that incorporates substantive changes, if any, made to the rule as part of implementing centralized regulatory review. 
(3)A document describing in a complete, clear, and simple manner all substantive changes made by the Office of Information and Regulatory Affairs to the draft proposed or draft final rule submitted by the agency to Office for review. (4)A copy of all documents and written communications (including all electronic mail and electronic mail file attachments), and a summary of all oral communications (including phone calls, phone conferences, and meetings), exchanged as part of the implementation of the centralized regulatory review between or among any of the following: 
(A)The agency responsible for the rule.  (B)The Office of Information and Regulatory Affairs.  
(C)Any other office or entity within the Executive Office of the President.  (D)An agency that is not the agency responsible for the rule. 
(E)An individual who is not employed by— (i)the executive branch of the Federal Government; or 
(ii)an agency that is not the agency responsible for the rule.  (b)DefinitionsIn this section: 
(1)Centralized regulatory reviewThe term centralized regulatory review means the institutional process of Presidential oversight of individual agency rules governed by Executive Order 12866 (58 Fed. Reg. 51735; relating to regulatory planning and review), or any successor to such Executive order. (2)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. 
(c)Rule of constructionNothing in this section shall be construed to preempt or displace the disclosure requirements under any other provision of law affecting administrative procedure, if such requirements are not inconsistent with the requirements of this section.  605.Improving registration information from agents of foreign principals (a)Improving online access to registration informationSection 6(d)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 616(d)(1)) is amended by striking in a searchable, sortable, and downloadable manner and inserting in a format which is directly searchable, sortable, downloadable, and machine-readable. 
(b)Repealing exemption from registration under Foreign Agents Registration Act of 1938 for persons filing disclosure reports under Lobbying Disclosure Act of 1995 
(1)Repeal of exemptionSection 3 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613) is amended by striking subsection (h). (2)Timing of filing of registration statementsSection 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612) is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), in the fourth sentence, by striking The registration statement shall include and inserting Except as provided in subsection (h), the registration statement shall include; and (B)by adding at the end the following: 
 
(h)Timing for filing of statements by persons registered under Lobbying Disclosure Act of 1995In the case of an agent of a person described in section 1(b)(2) or an entity described in section 1(b)(3) who has registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), after the agent files the first registration required under subsection (a) in connection with the agent’s representation of such person or entity, the agent shall file all subsequent statements required under this section at the same time, and in the same frequency, as the reports filed with the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) under section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) in connection with the agent’s representation of such person or entity.. (c)Effective DateThe amendments made by this section shall take effect upon the expiration of the 30-day period which begins on the date of the enactment of this Act. 
606.Agency definedIn this subtitle (except for section 608), the term agency has the meaning given that term under section 551 of title 5, United States Code. 607.Government-wide entity identifier (a)DefinitionAs used in this section, the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code. 
(b)Requirement for all agencies To use a government-Wide entity identifier 
(1)Each agency shall, to the extent practicable, require all private sector entities from which it regularly collects reports, filings, forms, disclosures or other regularized information to obtain a unique entity identifier. (2)The unique entity identifier required under this section shall allow private sector entities to be identified uniquely across all Federal regulatory, procurement, assistance, and other reporting regimes. 
(c)Publication of information categorized using government-Wide entity identifierEach agency shall, to the extent practicable, publish all public regulatory, procurement, assistance, and other reported information categorized using the unique entity identifier required under this section. (d)GovernanceThe unique entity identifier required under this section shall be based on the global entity identifier issued by— 
(1)utilities endorsed by the Regulatory Oversight Committee, whose charter was set forth by the Finance Ministers and Central Bank Governors of the Group of Twenty and the Financial Stability Board; or (2)utilities endorsed or otherwise governed by the Global LEI Foundation so long as that Foundation remains recognized by the Regulatory Oversight Committee or any successor global public oversight body. 
608.Grants transparency requirements 
(a)In generalSubtitle V of title 31, United States Code, is amended by inserting after chapter 73 the following:  74Grants Transparency Requirements  Sec.  7401. Definitions.  7402. Pre-award evaluation requirements.  7403. Website relating to Federal grants.  7404. Postdecision explanation for failed applicants.  7405. Inspector General review of peer review process. 7401.DefinitionsIn this chapter: 
(1)ApplicantThe term applicant means an entity that submits a proposal or application for a grant. (2)Competitive grantThe term competitive grant means a discretionary grant entered into through the use of merit-based selection procedures for the purpose of allocating funds authorized under a grant program of an Executive agency. 
(3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, except the term does not include the Government Accountability Office. (4)GrantThe term grant means an award of Federal financial assistance through a grant agreement or cooperative agreement making payment in cash or in kind to a recipient to carry out a public purpose authorized by law. 
(5)Grant reviewerThe term grant reviewer, with respect to a grant— (A)means any individual who reviews, evaluates, or participates in the decision to select an applicant for award of the grant; and 
(B)includes— (i)a peer reviewer; 
(ii)a merit reviewer; and (iii)a member of a technical evaluation panel or board or a special emphasis panel. 
7402.Pre-award evaluation requirements 
(a)Evaluation required 
(1)In generalBefore awarding a competitive grant and after determining eligibility and conducting a merit-based review, an Executive agency shall conduct an evaluation of the risk posed by an applicant to successfully carry out the grant in accordance with section 200.205 of title 2, Code of Federal regulations (or any successor thereto). (2)Review of interagency duplicationTo the extent practicable, each evaluation conducted under paragraph (1) shall include a review of any interagency duplication of efforts for research grants, which may be completed through a text-similarity detection process. 
(b)Simplified Evaluation Procedure for Certain Applicants 
(1)DefinitionIn this subsection, the term covered applicant means an applicant that, based on a risk assessment conducted by the Executive agency, is determined to pose a relatively low risk of failing to execute the grant successfully and properly. (2)ProcedureIn conducting the evaluation required under subsection (a) with respect to a covered applicant, an Executive agency shall— 
(A)minimize the burden on the covered applicant; and (B)consider any existing findings with respect to the covered applicant under the single audit process under chapter 75 of this title related to the matters described in subsection (b). 
7403.Website relating to Federal grants 
(a)RequirementThe Director of the Office of Management and Budget shall consult with Executive agencies to upgrade grants.gov or any proposed successor public website for finding Federal grant opportunities and applying for those grants so that the website— (1)may serve as a central point of information and provide full access for applicants for competitive grants; and 
(2)shall capture in 1 site, or provide electronic links to, other relevant databases. (b)Notice of competitive grant funds availabilityAt the time an Executive agency issues a solicitation or otherwise announces the availability of funds for a competitive grant, the Executive agency shall post on the grants website maintained under this section, in a searchable electronic format, relevant information about the grant opportunity, including— 
(1)the grant announcement and purpose of the grant; (2)the anticipated period of performance for new awards and whether the Executive agency anticipates that the grant will be continued; 
(3)in the case of an announcement with respect to which a specific sum is reserved, the amount of funds available for the grant; (4)a statement of eligibility requirements for the grant; 
(5)contact information for the Executive agency, including the name, telephone number, and electronic mail address of a specific person or persons responsible for answering questions about the grant and the application process for the grant; (6)a clear statement of the evaluation factors or criteria that the Executive agency intends to use to evaluate and rank grant applications or proposals submitted, including the weight to be applied to each factor or criterion; 
(7)a description of the process and standards to be used by the Executive agency to determine that each grant reviewer does not have a prohibited conflict of interest, as defined by applicable statute or regulation, with respect to the evaluation or review of a grant application or proposal, or the decision to award a grant; (8)the anticipated deadline for submission of grant applications or proposals; and 
(9)a set of sample winning grant proposals awarded under the same or similar program within the last 3 years. (c)Use by applicantsThe grants website maintained under this section shall, to the greatest extent practicable, allow applicants to— 
(1)use the website with any widely-used computer platform; (2)search the website for all competitive grants by purpose, funding agency, program source, and other relevant criteria; and 
(3)apply for a competitive grant using the website. (d)Technical assistance for grantees (1)In generalEach Executive agency shall make available on the grants website maintained under this section detailed grant guidance and written technical assistance for applicants. 
(2)Grant award process information postedWith respect to each grant awarded by an Executive agency, the Executive agency shall, not later than 30 days after the date on which the grant is awarded, post on the grants website maintained under this section— (A)documentation explaining the basis for the selection decision for the grant, the number of proposals received for the grant, and, with respect to the proposal that resulted in the grant award, whether the grant was awarded consistent with a numerical ranking or other recommendations by grant reviewers; and 
(B)in any case in which the award of the grant is not consistent with the numerical rankings or any other recommendations made by grant reviewers, a written justification explaining the rationale for the decision not to follow the rankings or recommendations. (3)Sensitive information (A)Personally identifiable informationEach Executive agency may redact any personally identifiable information from a post on the grants website maintained under this section. 
(B)Adverse informationAn Executive agency may not post on the grants website maintained under this section any sensitive information that the Executive agency determines would adversely affect an applicant. (e)Submission and Publication of Grant Solicitation Forecast on the Grants website (1)RequirementNot later than November 30 of each fiscal year or not later than 60 days after the date on which amounts are appropriated to an Executive agency for a fiscal year, whichever is later, the head of the Executive agency shall post a forecast, in accordance with paragraph (2), of all nonemergency grant solicitations that the Executive agency expects to issue for the following calendar year, which— 
(A)shall be based on the best information available; and (B)shall not be binding on the Executive agency. 
(2)Matters includedThe forecast required under paragraph (1) shall include, to the extent practicable, for each expected grant solicitation in a machine-readable format— (A)a brief description of the subject and purpose of the grant, organized by the organizational unit of the Executive agency; 
(B)contact information for the organizational unit or individual responsible for the grant, if known, including name, telephone number, and electronic mail address; (C)the expected or actual dates for the issuance of the grant solicitation and application and the grant application submission deadline; 
(D)the estimated amount of the average grant award, the estimated maximum and minimum amounts of the grant award, if applicable, and the estimated total number of grant awards to be made; and (E)a description of the total amount available to be awarded. 
(f)Publication of information 
(1)In generalExcept as provided in paragraph (2), nothing in this section shall be construed to require the publication of information otherwise exempt from disclosure under section 552 of title 5 (commonly referred to as the Freedom of Information Act). (2)LimitationThe exemption under section 552(b)(5) of title 5 shall not exempt from publication predecisional documents required to be posted pursuant to the requirements under subsection (d)(2). 
(g)Transparency of informationTo the extent practicable, the grants website maintained under this section shall— (1)make the information described in this section available in its original format; 
(2)make the information described in this section available without charge, license, or registration requirement; (3)permit the information described in this section to be searched; 
(4)permit the information described in this section to be downloaded in bulk; (5)permit the information described in this section to be disseminated via automatic electronic means; 
(6)permit the information described in this section to be freely shared by the public, such as by social media; (7)use permanent uniform resource locators for the information described in this section; and 
(8)provide an opportunity for the public to provide input about the usefulness of the site and recommendations for improvements. 7404.Postdecision explanation for failed applicantsIf requested by an applicant for a competitive grant, for each grant award made in an amount in excess of $100,000 pursuant to a merit-based selection procedure, an Executive agency shall provide the applicant with a timely direct interaction describing the basis for the award decision of the Executive agency, including, if applicable, the decision not to award a grant to the applicant. 
7405.Inspector General review of peer review processNot later than 18 months after the date of enactment of the Transparency in Government Act of 2021, the Inspector General of each Executive agency that awards competitive grants shall conduct a review of the effectiveness of the conflicts of interest policy of the Executive agency, including a review of a random selection of peer review processes, with respect to the peer review process for competitive grants in order to detect favoritism.. (b)Clerical amendmentThe table of chapters at the beginning of subtitle V of title 31, United States Code, is amended by inserting after the item relating to chapter 73 the following: 
 
 
74.Grant transparency requirements7401. 
(c)Grants workforce report 
(1)DefinitionsIn this subsection: (A)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code, except the term does not include the Government Accountability Office. 
(B)Federal grants workforceThe term Federal grants workforce, with respect to an Executive agency, means all employees of the Executive agency who spend some or all of their time engaged in— (i)grant planning, including programmatic activities; 
(ii)preparing grant solicitations, Notices of Funding Opportunity, Notices Inviting Applications, or other requests for grant proposals; (iii)evaluating or reviewing grant applications, including serving on a peer review board; 
(iv)monitoring or administering grant performance by grantees; (v)preparing the Notice of Award and negotiating terms and conditions; or 
(vi)post-award closeout activities, including final technical and financial reports. (2)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the Federal grants workforce, which shall address— 
(A)the size of the Federal grants workforce and expected trends in Federal employment for the Federal grants workforce; (B)the adequacy of training opportunities for the Federal grants workforce; 
(C)whether the Federal Acquisition Institute or any other existing entity engaged in acquisition workforce training should be made available for grant training; (D)whether a warrant system similar to that used in the Federal acquisition system should be established for Federal officials authorized to award grants; 
(E)the use by Executive agencies of suspension and debarment actions taken against grantees during the 3-year period preceding the date on which the report is submitted, and the level of agency resources assigned to the suspension and debarment functions; and (F)any recommendations for improving the Federal grants workforce. 
BPublication of Opinions of Office of Legal Counsel 
611.Short titleThis subtitle may be cited as the See UNdisclosed Legal Interpretations and Get Honest Transparency Act of 2021 or as the SUNLIGHT Act of 2021. 612.Schedule of publication for final OLC opinionsEach final opinion issued by the Office of Legal Counsel must be made publicly available in its entirety as soon as is practicable, but— 
(1)not later than 30 days after the opinion is issued or updated if such action takes place on or after the date of enactment of this Act;  (2)not later than 1 year after the date of enactment of this Act for an opinion issued on or after January 20, 1993; 
(3)not later than 2 years after the date of enactment of this Act for an opinion issued on or after January 20, 1981 and before or on January 19, 1993; (4)not later than 3 years after the date of enactment of this Act for an opinion issued on or after January 20, 1969 and before or on January 19, 1981; and 
(5)not later than 4 years after the date of enactment of this Act for all other opinions. 613.Exceptions and limitation on public availability of final OLC opinions (a)In generalA final OLC opinion or part thereof may be withheld only to the extent— 
(1)information contained in the opinion was— (A)specifically authorized to be kept secret, under criteria established by an Executive order, in the interest of national defense or foreign policy; 
(B)in fact properly classified, including all procedural and marking requirements, pursuant to such Executive order;  (C)the Attorney General determines that the national defense or foreign policy interests protected outweigh the public’s interest in access to the information; and 
(D)has been put through declassification review within the past two years; (2)information contained in the opinion relates to the appointment of a specific individual not confirmed to Federal office; 
(3)information contained in the opinion is specifically exempted from disclosure by statute (other than sections 552 and 552b of title 5, United States Code), provided that such statute— (A)requires that the material be withheld in such a manner as to leave no discretion on the issue; or  
(B)establishes particular criteria for withholding or refers to particular types of material to be withheld; (4)information in the opinion includes trade secrets and commercial or financial information obtained from a person and privileged or confidential whose disclosure would likely cause substantial harm to the competitive position of the person from whom the information was obtained; 
(5)the President, in his or her sole and nondelegable determination, formally and personally claims in writing that executive privilege prevents the release of the information and disclosure would cause specific identifiable harm to an interest protected by an exception or the disclosure is prohibited by law; or (6)information in the opinion includes personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy. 
(b)Determination To withholdAny determination under this section to withhold information contained in a final OLC opinion must be made by the Attorney General or a designee of the Attorney General. The determination shall be— (1)in writing;  
(2)made available to the public within the same timeframe as is required of a formal OLC opinion; (3)sufficiently detailed as to inform the public of what kind of information is being withheld and the reason therefore; and 
(4)effective only for a period of 3 years, subject to review and reissuance, with each reissuance made available to the public.  (c)Final opinionsFor final OLC opinions for which the text is withheld in full or in substantial part, a detailed unclassified summary of the opinion must be made available to the public, in the same timeframe as required of the final OLC opinion, that conveys the essence of the opinion, including any interpretations of a statute, the Constitution, or other legal authority. A notation must be included in any published list of OLC opinions regarding the extent of the withholdings. 
(d)No limitation on reliefA decision by the Attorney General to release or withhold information pursuant to this Act shall not preclude any action or relief conferred by statutory or regulatory regime that empowers any person to request or demand the release of information. (e)Reasonably segregable portions of opinions To be publishedAny reasonably segregable portion of an opinion shall be provided after withholding of the portions which are exempt under this subsection. The amount of information withheld, and the exemption under which the withholding is made, shall be indicated on the released portion of the opinion, unless including that indication would harm an interest protected by the exemption in this subsection under which the withholding is made. If technically feasible, the amount of the information withheld, and the exemption under which the withholding is made, shall be indicated at the place in the opinion where such withholding is made. 
614.Method of publicationThe Attorney General shall publish each final OLC opinion to the extent the law permits, including by publishing the opinions on a publically accessible website that— (1)with respect to each opinion—  
(A)contains an electronic copy of the opinion, including any transmittal letter associated with the opinion, in an open format that is platform independent and that is available to the public without restrictions; (B)provides the public the ability to retrieve an opinion, to the extent practicable, through searches based on— 
(i)the title of the opinion; (ii)the date of publication or revision; or 
(iii)the full text of the opinion; and (C)identifies the time and date when the opinion was required to be published, and when the opinion was transmitted for publication; and 
(D)provides a permanent means of accessing the opinion electronically; (2)includes a means for bulk download of all OLC opinions or a selection of opinions retrieved using a text-based search; 
(3)provides free access to the opinions, and does not charge a fee, require registration, or impose any other limitation in exchange for access to the website; and (4)is capable of being upgraded as necessary to carry out the purposes of this Act. 
615.Index of opinions 
(a)Publication of index 
(1)In generalThe Office of Legal Counsel shall publish a complete list of final OLC opinions, arranged chronologically, within 90 days of the date of the enactment of this Act. (2)Updates and revisionsThe list of opinions shall be updated immediately every time an OLC opinion becomes final, and a revision to an opinion shall be listed as if it were a new opinion.  
(b)Requirements for listEach list under subsection (a) shall comply with the following: (1)The list must be made available to the public by publication on the website under section 614. 
(2)The list shall— (A)include, for each opinion— 
(i)the full name of the opinion; (ii)the date it was finalized or revised;  
(iii)each author’s name;  (iv)each recipient’s name;  
(v)a summary of the opinion;  (vi)a unique identifier assigned to each final or revised opinion; and  
(vii)whether an opinion has been withdrawn; and (B)be published in both human-readable and machine-readable formats. 
616.Private right of actionOn complaint, the district court of the United States in the district in which the complainant resides, or has his principal place of business, or in the District of Columbia, has jurisdiction to enjoin the agency from withholding information contained in a final OLC opinion and to order the production of information improperly withheld from the complainant. In such a case the court shall determine the matter de novo, and may examine the contents of such OLC opinion in camera to determine whether such information or any part thereof shall be withheld under any of the exemptions set forth in section 613, and the burden is on the agency to sustain its action. 617.SeverabilityIf any provision of this subtitle, any amendment made by this subtitle, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of this subtitle, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby. 
618.Definitions 
(a)OLC OpinionThe term OLC opinion means views on a matter of legal interpretation communicated by the Office of Legal Counsel of the Department of Justice to any other office or agency, or person in an office or agency, in the Executive Branch, including any office in the Department of Justice, the White House, or the Executive Office of the President, and rendered in accordance with sections 511–513 of title 28, United States Code. Where the communication of the legal interpretation takes place verbally, a memorialization of that communication qualifies as an OLC opinion.  (b)Final OLC OpinionThe term final OLC opinion means an OLC opinion that— 
(1)the Attorney General, Assistant Attorney General for OLC, or a Deputy Assistant General for OLC, has determined is final;  (2)government officials or government contractors are relying on;  
(3)is relied upon to formulate legal guidance; or  (4)is directly or indirectly cited in another Office of Legal Counsel opinion. 
(c)Revised OLC opinionThe term revised OLC opinion means an OLC opinion that is withdrawn, information is added to, or information is removed from. CContempt of Congress Procedures and Enforcement 621.Availability of civil action to enforce House of Representatives subpoenas (a)Civil actionThe House of Representatives may in a civil action obtain any appropriate relief to enforce compliance with a subpoena or order of the House, or to enforce compliance with a subpoena or order issued by a committee or subcommittee of the House authorized to issue a subpoena or order, if the House by resolution authorizes the commencement of that civil action. 
(b)Representation by general counselUnless the House otherwise provides, the Office of the General Counsel of the House of Representatives shall represent the House in the civil action. (c)Personal jurisdictionPersonal jurisdiction of the court over a defendant in a civil action under this section extends outside the territorial jurisdiction of the court if the claim— 
(1)arose out of conduct by the defendant— (A)within that territorial jurisdiction, or 
(B)causing any injury, including informational injury to the right of the House to make an investigation, within that territorial jurisdiction; or (2)otherwise has a reasonable relationship to contacts of the defendant with the territorial jurisdiction. 
(d)Assessment of Competing Interests 
(1)In generalIn any civil action brought under this section, if the court has determined that the information or material which is the subject of the subpoena or order involved is presumptively privileged based upon the President’s generalized interest in confidentiality, the House may overcome this presumption by showing that— (A)the House, or a committee or subcommittee thereof, has a specific need for the information or material in order to carry out its constitutional obligations; and 
(B)the information is not otherwise available. (2)Enforcement If the court determines that the House, or a committee or subcommittee thereof, has made the showing described in paragraph (1), it shall enforce the subpoena or order involved. 
(e)Expedition of trial and appellate proceedingsThe court shall hear and determine a civil action under this section as expeditiously as possible, and to the maximum extent practicable during the Congress in which the action is commenced. Any appellate proceedings relating to such a civil action shall similarly be expedited to assure to the extent possible that the matter is fully resolved during the Congress in which the action was commenced. 622.Alternate procedures for enforcement of criminal contempt of Congress (a)Alternate procedure (1)Scope of applicationIf the House of Representatives finds a current or former officer or employee of the Executive branch has violated section 102 of the Revised Statutes of the United States (2 U.S.C. 192) or that any person has violated such section at the direction of the President or another officer of the executive branch, the procedures of this section apply. 
(2)Certification by SpeakerIn accordance with section 104 of the Revised Statutes of the United States (2 U.S.C. 194), upon the finding by the House of Representatives of a violation to which this section applies, the Speaker shall certify that finding to the appropriate United States attorney, whose duty it shall be to bring the matter before the grand jury for its action. (3)Circumstances leading to appointment of special counselIf— 
(A)the Attorney General or the United States attorney to whom the finding was certified informs the court or the House that the Department of Justice will not prosecute the case; or  (B)by the end of the 30th day after the date of receipt of a certification made under paragraph (2) a grand jury has not returned an indictment based on the violation alleged in the certification; the Special Division established under subsection (b) (hereinafter in this Act referred to as the Special Division) shall appoint a special counsel under subsection (c). It shall be the duty of the Attorney General to inform that court and the House if a grand jury does not return an indictment by the end of the 30-day period. The Speaker of the House, or any interested congressional party, may file with the Special Division a suggestion that circumstances giving rise to a duty to appoint a special counsel have occurred after the 30-day period ends without the return of an indictment.  
(b)Special Division 
(1)EstablishmentThere is hereby established within the United States Court of Appeals for the District of Columbia a Special Division to carry out the appointment of special counsels under this section. (2)Designation (A)In generalThe Chief Justice of the United States shall designate three judges or justices of the United States, one of whom shall be an active judge of the United States Court of Appeals for the District of Columbia, to serve on the Special Division, except that none of the judges or justices serving on the Special Division may serve or have served on the same court. 
(B)PriorityIn designating judges and justices to serve on the Special Division, the Chief Justice shall give priority to senior circuit judges and retired justices of the United States Supreme Court. (C)Deadline The Chief Justice shall make the first such designation not later than 45 days after the date of the enactment of this Act. 
(3)Term of serviceEach designation to the Special Division shall be for a term of 2 years, but the Chief Justice may fill any vacancy arising before the end of a term for the remainder of that term. (c)Appointment, qualifications, and prosecutorial jurisdiction of special counsel, and administrative matters relating to the special counsel (1)Appointment, qualifications, and prosecutorial jurisdiction of special counsel (A)Appointment and qualificationsThe Special Division shall appoint the special counsel, who must be an attorney in good standing with substantial prosecutorial experience— 
(i)who has not served in any capacity in the administration of the President who is or who was in office at the time the Speaker of the House certified the finding of a violation; and (ii)who is or who was not a Member, officer, or employee of Congress at the time the Speaker of the House certified the finding of a violation. 
(B)Prosecutorial jurisdictionThe Special Division shall define the special counsel’s prosecutorial jurisdiction as comprising the investigation and prosecution of the alleged violation, any conspiracy to commit the alleged violation, and any perjury, false statement, or obstruction of justice occurring in relation to such investigation and prosecution. (2)Authority of special counsel with respect to matters within prosecutorial jurisdictionWith respect to all matters in that special counsel's prosecutorial jurisdiction, a special counsel appointed under this section shall have full power and independent authority to exercise all prosecutorial functions and powers, and any other functions and powers normally ancillary thereto, of the Department of Justice, the Attorney General, and any other officer or employee of the Department of Justice, except that the Attorney General shall exercise direction or control as to those matters that specifically require the Attorney General's personal action under section 2516 of title 18, United States Code. 
(3)Compliance With Policies of the Department of Justice 
(A)In generalA special counsel shall, except to the extent that to do so would be inconsistent with the purposes of this section, comply with the written or other established policies of the Department of Justice respecting enforcement of the criminal laws.  (B)National securityA special counsel shall comply with guidelines and procedures used by the Department in the handling and use of classified material.  
(4)SalaryThe special counsel shall receive a salary equivalent to the salary of the United States Attorney for the District of Columbia. (5)StaffThe special counsel may appoint and fix the salaries of such staff, not to exceed 12 in number, as the special counsel deems necessary to carry out the functions of the special counsel under this section. However, no salary of a member of such staff may exceed the salary of the special counsel. 
(6)ExpensesThe Department of Justice shall pay all costs relating to the establishment and operation of any office of special counsel. The Attorney General shall submit to the Congress, not later than 30 days after the end of each fiscal year, a report on amounts paid during that fiscal year for expenses of investigations and prosecutions the special counsel. (7)Report to CongressEach special counsel shall report to Congress annually on the special counsel’s activities under this section. The report shall include a description of the progress of any investigation or prosecution conducted by the special counsel and provide information justifying the costs of the activities reported on. 
(d)Removal of special counsel 
(1)In generalA special counsel may be removed from office, other than by impeachment and conviction, only by the personal action of the Attorney General, and only for good cause, physical or mental disability, or any other condition that substantially impairs the performance of that special counsel’s duties. (2)Report upon removalIf a special counsel is removed from office, the Attorney General shall promptly submit to the Special Division and to Congress a report specifying the facts found and the ultimate grounds for the removal. 
(3)Judicial review of removalA special counsel removed from office may obtain judicial review of the removal in a civil action. The Special Division may not hear or determine any appeal of a decision in any such civil action. The special counsel may be reinstated or granted other appropriate relief by order of the court. (4)Appointment of replacementUpon removal of a special counsel, the Special Division shall appoint a similarly qualified individual to continue the functions of the special counsel. 
(e)Termination of special counsel’s authority 
(1)In generalThe authority of the special counsel shall cease 2 years after the date of the special counsel’s appointment, but the Special Division may extend that authority for an additional period not to exceed one year, if the Special Division finds good cause to do so. Good cause to do so includes that the investigation or prosecution undertaken by the special counsel has been delayed by dilatory tactics by persons who could provide evidence that would significantly assist the investigation or prosecution, and also includes the need to allow the special counsel to participate in any appellate proceedings related to prosecutions engaged in by the special counsel. (2)Termination by CourtThe Special Division, either on the Special Division’s own motion or upon the request of the Attorney General, may terminate an office of special counsel at any time, on the ground that the investigation of all matters within the prosecutorial jurisdiction of such special counsel, and any resulting prosecutions, have been completed or so substantially completed that it would be appropriate for the Department of Justice to complete such investigations and prosecutions. 
623.Increase in penalty for contempt of CongressSection 102 of the Revised Statutes of the United States (2 U.S.C. 192) is amended by striking deemed and all that follows through twelve months and inserting fined not more than $1,000,000 or imprisoned not more than 2 years, or both. 624.Authority of United States Capitol Police to enforce citations (a)AuthoritySection 9B(a) of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1967(a)), is amended— 
(1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (6)within any area, to enforce a citation issued with respect to a violation of section 102 of the Revised Statutes of the United States which relates to the House of Representatives, or any citation issued with respect to a resolution adopted by the House citing a person for contempt of the House. . 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to citations issued on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 625.Collection of penalties imposed by the House of Representatives on persons cited for contempt of House (a)Civil ActionIf the House of Representatives adopts a resolution citing a person for contempt of the House, the House may commence a civil action to collect a monetary penalty from the person if the House by subsequent resolution authorizes the commencement of that civil action. 
(b)Representation by general counselUnless the House otherwise provides, the Office of the General Counsel of the House of Representatives shall represent the House in the civil action. (c)Personal jurisdictionPersonal jurisdiction of the court over a defendant in a civil action under this section extends outside the territorial jurisdiction of the court if the claim— 
(1)arose out of conduct by the defendant— (A)within that territorial jurisdiction; or 
(B)causing any injury, including informational injury to the right of the House to make an investigation, within that territorial jurisdiction; or (2)otherwise has a reasonable relationship to contacts of the defendant with the territorial jurisdiction. 
(d)Expedition of trial and appellate proceedingsThe court shall hear and determine a civil action under this section as expeditiously as possible, and to the maximum extent practicable during the Congress in which the action is commenced. Any appellate proceedings relating to such a civil action shall similarly be expedited to assure to the extent possible that the matter is fully resolved during the Congress in which the action was commenced. 626.No effect of expiration of Congress on pending actionsAny civil action commenced by the House of Representatives pursuant to this subtitle, and the authority of the Office of the General Counsel of the House of Representatives with respect to the action, shall not be rendered moot or otherwise affected as the result of the expiration of the Congress in which the House commenced the action.  
VIIStrengthening the Freedom of Information Act 
701.Agency definedIn this title, the term agency has the meaning given that term under section 551 of title 5, United States Code. 702.Digital access to completed responses to the Freedom of Information Act (a)Requirement (1)Database of completed FOIA requestsEach agency shall make available all materials contained in the agency’s completed response to a request under section 552 of title 5, United States Code (in this section referred to as a FOIA request), in a structured database or in a searchable, sortable, downloadable, machine-readable database not later than two months after the date on which the FOIA request was completed. 
(2)Electronic formatAll information is presumed to be available in an electronic format as described in paragraph (1) unless the agency demonstrates that excessive cost would place an undue burden on the agency. (b)Public availabilityAll information included in the agency’s completed response to a FOIA request shall be made available to the public electronically and without cost through each agency’s website. 
703.FOIAonline for agenciesNot later than 180 days after the date of the enactment of this Act, the head of each agency shall use FOIAonline to log, track, and publish all requests received under section 552 of title 5, United States Code. 704.Freedom of Information Act amendments (a)Judicial review of complaintsSection 552(a)(4)(B) of title 5, United States Code, is amended by inserting after withheld from the complainant the following: or the public. 
(b)Presumption of openness 
(1)AmendmentsSection 552(b) of title 5, United States Code, is amended— (A)in paragraph (3)(B), by inserting with an explanation for the exemption after specifically cites to this paragraph; 
(B)in paragraph (5), by inserting before the semicolon at the end the following:  and excluding— 
(A)opinions that are controlling interpretations of law; (B)final reports or memoranda created by an entity other than the agency, including other Governmental entities, at the request of the agency and used to make a final policy decision; and 
(C)guidance documents used by the agency to respond to the public;; (C)in paragraph (6), by striking similar files and inserting personal information such as contact information or financial information; and 
(D)in the matter following paragraph (9)— (i)by inserting before Any reasonably segregable portion the following: An agency may not withhold information under this subsection unless such agency reasonably foresees that disclosure would cause specific identifiable harm to an interest protected by an exemption, or if disclosure is prohibited by law.; and 
(ii)by inserting before If technically feasible, the following: For each record withheld in whole or in part under paragraph (3), the agency shall identify the statute that exempts the record from disclosure.. (2)Exemption decision transparencySection 552(a)(6)(C)(i) of title 5, United States Code, is amended by striking the fourth sentence and inserting at the end the following: Any notification of denial or partial denial of any request for records under this subsection shall set forth each name and title or position of each person responsible for the denial or partial denial or any decision to withhold a responsive record under subsection (b).. 
(c)Government Accountability OfficeSubsection (i) of section 552 of title 5, United States Code, is amended to read as follows:  (i)The Government Accountability Office shall— 
(1)conduct audits of administrative agencies on compliance with and implementation of the requirements of this section and issue reports detailing the results of such audits; (2)catalog the number of exemptions under subsection (b)(3) and agency use of such exemptions; and 
(3)review and prepare a report on the processing of requests by agencies for information pertaining to an entity that has received assistance under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) during any period in which the Government owns or owned more than 50 percent of the stock of such entity.. (d)Annual report by Congressional Research ServiceSection 552 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(n)The Congressional Research Service shall, on an annual basis, provide the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with a list of statutes described in subsection (b)(3). Each such list shall be made publicly available.. VIIIImproving Transparency Within the Judicial System 801.Televising Supreme Court proceedings (a)In generalChapter 45 of title 28, United States Code, is amended by adding at the end the following: 
 
678.Televising Supreme Court proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of one or more of the parties before the Court.. (b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by adding at the end the following: 
 
 
678. Televising Supreme Court proceedings.. 
802.Audio recording of Supreme Court proceedingsThe Chief Justice of the United States shall ensure that the audio of an oral argument before the Supreme Court of the United States is recorded and is made publicly available on the Internet website of the Supreme Court at the same time that it is recorded.  803.Availability on the Internet of financial disclosure reports of judicial officersSection 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103), as amended by this Act, is further amended by inserting at the end the following:  
 
(n)The Judicial Conference shall make available any report filed with it under this title by a judicial officer within 48 hours of the applicable submission deadline on the website of the Judicial Conference in a searchable, sortable, downloadable, machine-readable format. . 804.GAO audit of PACERNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an audit of the public access to court electronic records system maintained by the Administrative Office of the United States Courts, and shall submit to Congress, the Administrative Office of the United States Courts, and any other appropriate Federal agency or office, a report that contains the results of the audit, along with any recommendations for improving the public access to court electronic records system.  
805.Electronic court records reform 
(a)Consolidation of the Case Management/Electronic Case Files system 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall consolidate the Case Management/Electronic Case Files system, and shall develop one system for all filings with courts of the United States, which shall be administered by the Administrative Office of the United States Courts. (2)Use of technologyIn developing the system under paragraph (1), the Director shall use modern technology in order— 
(A)to improve security, data accessibility, affordability, and performance; and (B)to minimize the burden on pro se litigants. 
(3)Availability to States 
(A)In generalA State may choose to participate in the system developed under this subsection. (B)FeeThe Director shall charge a fee to a State that chooses to participate in the system, which is set at a level to recover the cost of providing the services associated with the administration and maintenance of the system to the State. 
(b)Public Access to Court Electronic Records system requirements 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall update the Public Access to Court Electronic Records system, which shall be subject to the following requirements: (A)A document filed with a court shall be made publicly accessible upon filing, except as ordered by a court or by rule of the Judicial Conference. 
(B)All documents on the system shall be available to the public and to parties before the court free of charge. (C)Any information that is prohibited from public disclosure by law or court order shall be redacted. 
(D)All documents shall be text-searchable and machine-readable. (E)To the extent practicable, external websites shall be able to link to documents on the system. 
(F)The system shall include digital audio and visual files of court recordings, when such files are available. (G)The system shall provide search functions for public use. 
(2)Minimizing the burden on pro se litigantsIn developing the system to comply with the requirements under paragraph (1), the Director shall, to the extent practicable, not impose a disproportionate impact on pro se litigants. (3)Use of technologyIn developing the system under paragraph (1), the Director shall use modern technology in order— 
(A)to improve security, data accessibility, affordability, and performance; and (B)to minimize the burden on pro se litigants. 
(4)Authority To exempt certain documentsThe Director may identify categories of documents which are not made publicly accessible under subsection (a)(1), and categories of court proceedings, the recordings of which are not made available under paragraph (1)(F). (c)Definition of machine-ReadableIn this section, the term machine-readable means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost. 
IXEnforcement 
901.Audits by the Government Accountability Office 
(a)Audit requirementThe Comptroller General shall conduct annual audits of the implementation of the provisions in this Act, and shall submit annually to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audits.  (b)Matters covered by auditsAudits conducted under this section shall address whether the congressional and executive branch data that is required to be provided to the public through the Internet is each of the following: 
(1)CompleteMade available, except for data that is subject to privacy, security, or privilege exemptions. (2)PrimaryCollected at the source, with the highest possible level of granularity, not in aggregate or modified forms. 
(3)TimelyMade available as quickly as necessary to preserve the value of the data. (4)AccessibleAvailable to the widest range of users for the widest range of purposes. 
(5)Machine processableReasonably structured to allow automated processing. (6)Non-discriminatoryAvailable to anyone, with no registration requirement. 
(7)Non-proprietaryAvailable in a format over which no entity has exclusive control. (8)License-freeNot subject to any copyright, patent, trademark, or trade secret regulation (with reasonable privacy, security, and privilege restrictions). 
(c)Current standardsAudits conducted under this section shall also address whether the data provided to the public under this Act is produced and maintained using current standards for data publication. XMiscellaneous 1001.Transfer of certain records to Archivist of United States (a)In generalSubject to subsection (b), not later than 90 days after the date of the enactment of this Act, the Attorney General of the United States shall transfer to the Archivist of the United States each record— 
(1)created during the period beginning on January 1, 1981, and ending December 31, 1986; and (2)subject to Item 7 of Records Schedule N1–60–10–31 of the National Archives and Records Administration. 
(b)Retention 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Attorney General of the United States may submit to the Archivist of the United States a written request to retain any record described in subsection (a), in accordance with section 1235.14 of title 36, Code of Federal Regulations. The Archivist shall approve or deny each such request not later than 60 days after receiving the request. (2)Transfer of records after denialNot later than 30 days after the Archivist of the United States denies a request under paragraph (1), the Attorney General shall transfer to the Archivist each record for which the request for retention has been denied. 
(c)EnforcementIf the Attorney General fails to comply with the requirements of this section, the Archivist of the United States may bring an action in the proper district court of the United States to enforce compliance with this section.  1002.Data standards (a)In generalSubtitle A of title I of the Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended by adding at the end the following: 
 
124.Data standards 
(a)In generalThe Secretary of the Treasury shall, by rule, promulgate data standards for the information reported to member agencies by financial entities under the jurisdiction of the member agency and the data collected from member agencies on behalf of the Council. (b)StandardizationMember agencies, in consultation with the Secretary of the Treasury, shall implement regulations promulgated by the Secretary of the Treasury under subsection (a) to standardize the types and formats of data reported to member agencies or collected on behalf of the Council, as described under subsection (a). If a member agency fails to implement such regulations prior to the expiration of the 3-year period following the date of publication of final regulations, the Secretary of the Treasury, in consultation with the Chairperson, may implement such regulations with respect to the financial entities under the jurisdiction of the member agency. 
(c)Data standards 
(1)Common identifiers and data formatsThe data standards promulgated under subsection (a) shall include— (A)common identifiers for information reported to member agencies or collected on behalf of the Council, including a common legal entity identifier for all entities required to report to member agencies; and 
(B)common data formats for information reported to member agencies or collected on behalf of the Council. (2)Data standard requirementsThe data standards promulgated under subsection (a) shall, to the extent practicable— 
(A)render information fully searchable and machine-readable; (B)be nonproprietary; 
(C)incorporate standards developed and maintained by voluntary consensus standards bodies; and (D)be consistent with and implement applicable accounting and reporting principles. 
(3)ConsultationIn promulgating data standards under subsection (a), the Secretary of the Treasury shall consult with other Federal departments and agencies and multi-agency initiatives responsible for Federal data standards. (4)Interoperability of dataIn promulgating data standards under subsection (a), the Secretary of the Treasury shall seek to promote interoperability of financial regulatory data across members of the Council.. 
(b)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by inserting after the item relating to section 123 the following:   Sec. 124. Data standards..  